Citation Nr: 0027283	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-44 488	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1972.  This appeal arises from a November 1993 rating 
decision which, among other things, denied a rating in excess 
of 10 percent for the veteran's service-connected lumbosacral 
spine disorder.  The veteran was accorded a hearing in April 
1997 before a hearing officer at the RO, and a copy of the 
transcript of that hearing is included in the claims folder.  
In January 1999, the Board of Veterans' Appeals (Board) 
remanded this issue to the RO for further development.  The 
requested development was completed and the case was returned 
to the Board for further consideration.  Three other issues 
on appeal to the Board in January 1999 were the subject of a 
decision on the merits.  


FINDING OF FACT

1.  The veteran's service-connected lumbosacral spine 
disorder severely limits lumbar spine motion and is 
productive of severe low back disability.  


CONCLUSION OF LAW

A 40 percent rating for the veteran's lumbosacral spine 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Codes 
5292, 5295 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background
The veteran has service connection for a low back disorder 
classified by the RO as lumbosacral back pain and evaluated 
under Diagnostic Code 5295 as a lumbosacral strain.  An April 
1999 rating action also indicates that lumbar disc disease is 
considered to be a nonservice-connected disorder.

In October 1991, the veteran submitted a claim for an 
increased rating for his service-connected lumbosacral spine 
disorder.  He indicated that he had increased pain in his 
middle and lower back, which radiated down his left leg to 
his calf.  He added that he had submitted a disability 
compensation claim to his employer, Mohawk Valley Community 
College (MVC College), in Utica, New York.  The veteran 
further indicated that he had been receiving medical 
treatment from Dr. Carl R. Szot since the 1970s.  

In a September 1991 letter, received in October 1991, Carl R. 
Szot, M.D., indicated that the veteran had been medically 
treated for an injury which occurred in September 1990.  Dr. 
Szot reported the veteran's complaint of sciatic pain, which 
had increased in severity.  

On VA examination in November 1991, the veteran gave a 
history of injuring his back in Vietnam when he was thrown 
against a stump.  Since that time, he had had constant 
discomfort in his lower back.  He reported that he had been 
evaluated in 1984 by a physician identified as Dr. Raus, and 
he added that an x-ray study during that evaluation showed no 
lumbar spine disease.  The veteran was taking Dolobid twice a 
day and Darvocet as needed for his back pain.  He had chronic 
back pain, and difficulty in lifting and bending.  He 
indicated that he had been required to be absent from his 
employment as a security guard on many occasions due to his 
back disability.  On clinical evaluation, straight leg 
raising was to 60 degrees on the right, and 30 degrees on the 
left.  The veteran's reflexes were intact.  He had discomfort 
on bending at 30 degrees.  Rotational movements were 
described as being relatively intact.  The examining 
physician's impressions included progressive discomfort of 
the lower back, which the veteran had previously been told 
was sciatic discomfort.  Minimal scoliosis was reportedly 
noted on prior x-ray studies in 1984, but arthritis was not 
shown.  On VA x-ray study of the veteran's lumbosacral spine 
in November 1991, the examiner's impression was of minimal 
disc space narrowing at the L5-S1 level.  

In a December 1992 letter, Dr. Szot noted that the veteran 
continued to have moderate low back pain and some tenderness 
over the lumbosacral spine.  Dr. Szot opined that, although 
the veteran's pain and discomfort were well-controlled with 
medication, reduction of the veteran's weight would 
undoubtedly alleviate his back symptoms.  

On VA examination in April 1993, the veteran complained of 
back pain and added that he was taking medication for the 
pain.  On clinical evaluation, the examining physician noted 
that the veteran walked in a very hesitant fashion, holding 
his back.  Straight leg raising could not be accomplished 
more than 25 degrees above the horizontal.  With the veteran 
standing erect, he was able to bend forward to no more than 
20 degrees, and he was unable to hyperextend his lumbosacral 
spine due to pain.  On April 1993 VA x-ray study of the 
veteran's lumbar spine, the examiner noted mild disc space 
narrowing and osteophyte formation at L2-L3 and L3-L4.  There 
was also very slight retrolisthesis of L3 on L4.  There was 
some sclerosis of the facet joints bilaterally at L5-S1.  
There was no evidence of fracture, and no significant change 
compared with the previous examination.  The examiner's 
assessment was mild degenerative change, with no significant 
change from the previous examination.  

On VA examination in August 1993, the veteran complained of 
chronic lumbosacral pain.  On clinical examination, there was 
tenderness in the area of the lumbosacral spine.  
Neurological examination was essentially within normal 
limits.  The examining physician's impression was chronic 
post-traumatic lumbosacral pain without significant 
neurological compromise.  

Records of VA medical treatment dating from August 1994 and 
May 1995, include reports of lumbar epidural steroid block 
procedures performed in May 1994 and September 1994.  In May 
1994, the examiner's impression was discogenic lumbar pain.  
In September 1994, the examiner's initial impression was 
herniated nucleus pulposus at L2-L3, with radiculopathy.  The 
records further indicate that the veteran was issued a 
transcutaneous electrical nerve stimulation (TENS) device for 
relief of his back pain.  

In June 1996, a report of a VA x-ray study of the veteran's 
lumbosacral spine was added to the claims folder.  The 
examiner noted that the spine at the L3-L4 level showed a 
probable small, left-sided herniated disc, which the examiner 
thought might affect both the left L3 and left L4 nerve 
roots.  The examiner opined that the veteran's lumbar disc 
protrusion and congenital spinal stenosis together produced 
at least moderate spinal stenosis at this level.  Disc space 
narrowing and degenerative change were noted.  At L4-L5, 
there was mild degenerative facet disease.  This level was 
otherwise normal.  At L5-S1, there was some central posterior 
vertebral body spurring, along with degenerative disc disease 
and disc space narrowing, but no neural compression.  In the 
examiner's conclusion, it was indicated that because of the 
veteran's very large size, the gantry was not capable of 
being angled to obtain disc cuts to confirm the presence of 
the small left-sided herniated disc noted at L3-L4.  

A notation from Dr. Szot, dated in September 1995 and 
received in June 1996, indicated that the veteran had chronic 
back syndrome and was not to lift objects weighing more than 
10 pounds.  

A letter from a physician at the VA Medical Center in 
Syracuse, New York, dated in May 1996 and received in June 
1996, indicated that the veteran had chronic low back pain 
due to herniated discs.  

A letter from chiropractor Lynne M. Pitcher, D.C., dated in 
April 1996 and received in June 1996, included a diagnosis of 
severe chronic low back syndrome related to severe lumbar 
disc degeneration and lumbosacral segmental dysfunction.  

In a letter dated in August 1996, the veteran's wife asserted 
that he was no longer able to work following a back injury he 
sustained when he attempted to prevent an individual from 
committing suicide.  The veteran's wife reported that he had 
developed a herniated disc as a result of this episode.  

Extensive records of VA medical treatment of the veteran were 
submitted in September 1996 and December 1997.  Some of the 
records submitted were duplicative of records already in the 
claims folder, and the records showed medical treatment of 
the veteran for several disorders including his low back 
disorder from 1994 to 1996.  

A notice from the New York state worker's compensation board, 
dated in September 1995, was subsequently added to the claims 
folder.  The notice indicated that the veteran had sustained 
injury in an accident while employed at MVC College, and the 
notice reported that the worker's compensation board had 
concluded that the accident was causally related to "low 
back aggravation".  

In December 1997, a report of a medical evaluation of the 
veteran by Scott L. Silver, M.D., was added to the claims 
folder.  Dr. Silver reported that the veteran had been 
injured in September 1990 when he was getting up from a stool 
at work and twisted to the left, with resulting acute pain in 
the lower back.  On clinical evaluation, there was what Dr. 
Silver characterized as significant limitation of motion of 
the veteran's back, with muscle spasm.  Straight leg raising 
produced low back pain on the right at 60 degrees and at 45 
degrees on the left.  Dr. Silver's impression was of 
sciatica.  

A November 1992 medical evaluation of the veteran by Eliot M. 
Friedman, M.D. was thereafter added to the claims folder.  
Dr. Friedman's diagnoses included lumbosacral strain with 
left sciatica.  

In a September 1995 medical evaluation of the veteran, 
subsequently added to the claims folder, orthopedic surgeon 
Francis J. Kelly, M.D., described post-service back injuries 
which the veteran sustained in September 1990 and November 
1992.  Dr. Kelly reported that Dr. Szot had opined that the 
veteran's back disability was 50 percent attributable to the 
back pathology for which he was receiving VA disability 
compensation and 50 percent attributable to the injury of 
1990.  Dr. Kelly opined that 30 percent of the veteran's low 
back pathology could be attributed to his injury in service, 
20 percent of the low back pathology could be attributed to 
the injury which the veteran sustained in September 1990, and 
the remaining 50 percent of the low back pathology could be 
attributed to the injury he sustained in November 1992.  

A report of a July 1996 x-ray study of the veteran's 
lumbosacral spine at the Slocum-Dickson Medical Group was 
thereafter added to the claims folder.  Anterior posterior, 
lateral and spinal views at L5-S1 showed intervertebral disc 
space narrowing, consistent with disc degeneration at L2-L3 
and L5-S1.  An anterior posterior radiograph showed lumbar 
curvature with rotation convexed toward the veteran's left.  
There was no evidence of spondylolysis or spondylolisthesis.  
The examiner's impression was of suspected discogenic 
pathology at L2-L3 and L5-S1.  

The veteran was accorded a hearing in April 1997 before a 
hearing officer at the RO.  The hearing was primarily focused 
on an issue not currently on appeal.  With regard to his 
back, the veteran testified that he wears a TENS unit for his 
back pain and that he carries a cane to assist him with 
walking.  

Additional records associated with the claims folder include 
records received from the Social Security Administration 
(SSA) which, taken in their entirety, indicate that the SSA 
concluded that the veteran became disabled as a result of 
injuries he sustained in the 1990s.  

In a supplemental statement of the case issued in February 
1998, the RO concluded that service connection was not 
warranted for the veteran's lumbar disc disease based on 
evidence obtained from the SSA and the New York state 
worker's compensation board described above.  The RO 
indicated that it was denying service connection for lumbar 
disc disease at this time, despite the fact that this 
particular matter had not been the subject of a specific 
claim for service connection, a rating action denying service 
connection, or a notice of disagreement.  The Board decision 
and remand in January 1999 did not address the subject of 
service connection for lumbar disc disease, as such.  

In the January 1999 Board remand, it was noted the evidence 
showed that the veteran had sustained two separate, 
intercurrent back injuries, and that physicians who have 
treated his back disability have attributed his low back 
pathology to several causes other than his back injury during 
service.  Accordingly, the remand directed that the veteran 
be accorded a VA orthopedic examination to determine the 
etiology(ies) of his low back disorder.  Records relating to 
the veteran's back injuries in 1990 and 1992 were to be 
obtained for the claims folder , and the VA examining 
physician was requested to furnish an opinion as the low back 
pathology and impairment due to causes including the 
veteran's service and post-service back injury episodes.  

In a notation dated in September 1999, the RO indicated that 
no additional information regarding medical treatment or 
records of medical treatment relating to the veteran's post-
service back injuries had been received from the veteran 
after the RO had requested that he assist in obtaining such 
information.  

On VA examination in October 1999, the veteran indicated that 
he was not working and had been receiving treatment from a 
chiropractor, as ordered by his physician, Dr. Lombardo at 
Rome Hospital.  The veteran complained of sharp lower back 
pain, which radiated into his left lower extremity.  The pain 
was exacerbated with prolonged walking, standing, and 
sitting, and was relieved by reclining.  On clinical 
evaluation, the veteran's back was symmetric, with no spasms 
or swelling noted.  With regard to spinal range of forward 
flexion, the examining physician indicated that the veteran 
was extremely limited in all planes secondary to pain, with 
zero degrees of forward flexion, and extension to 5 degrees.  
He was unable to perform lateral bending due to pain, and he 
had 20 degrees of rotation to right, and approximately 10 
degrees of rotation to the left.  There was decreased 
sensation in the L4 area of the spine.  Straight leg raising 
was negative for abnormalities.  The examining physician 
concluded that the veteran has exquisite ongoing tenderness 
in his lower back, and ongoing back symptoms.  The physician 
explained that it was difficult to determine if the foregoing 
pathology was a result of the veteran's back injury in 
service, but the examiner indicated that this could not be 
ruled out.  The examiner further reported that weakness, 
fatigue and incoordination were noted in the examination.  
The examiner added that decreased range of motion of the 
veteran's back was possible with flare-ups of back pain, but 
the decreased range of motion could not be quantified without 
further examination during a flare-up of back pain.  

On VA x-ray study of the veteran's low back in December 1999, 
the examiner reported that, when compared with reports of 
previous examinations, there had been an interval increase in 
the L2-L3, L3-L4, and L5-S1 disc spaces, along with vacuum 
phenomena at the L5-S1 disc space region.  It was noted that 
there was interval formation of osteoarthritic changes along 
the L5-S1 facet joint space, and an increase in the anterior 
osteophyte formation at the L2, L3, L4, and L5 vertebral 
bodies.  There was mild retrolisthesis of L2 over L3, and L3 
over L4.  No evidence of acute fractures was seen.  The 
examiner's impression was of degenerative changes as noted.  

Analysis

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
lumbosacral spine disorder is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that the RO appears to have previously 
determined (in the supplemental statement of the case issued 
in February 1998) that the veteran has lumbar disc disease 
which represents low back pathology which is separate from 
pathology associated with his low back injury in service.  
Additionally, at the time of the Board's remand in January 
1999, the acting member of the Board was inclined to address 
the question of the degree of the veteran's low back 
pathology which is attributable to his back injury in service 
and the degree of his low back pathology which is 
attributable to his post-service injuries.  The undersigned 
member of the Board is of the opinion that in view of the 
procedural irregularities noted above, the issue of service 
connection for lumbar disc disease is not before the Board 
for appellate consideration.  Due process requires that if 
the veteran desires to file a claim for this benefit, he have 
de novo consideration of this matter by the rating board and 
that any such rating action be subject to review by the Board 
if properly appealed. 

As regards the service-connected low back disorder, a 
disorder evaluated primarily on the basis of back pain, 
muscle spasm, and limitation of low back motion, the recent 
VA examination makes clear that findings attributable to the 
service-connected low back disorder cannot be dissociated 
from identical clinical findings attributable to lumbar disc 
disease.  Whereas neurological deficit attributable to a 
herniated lumbar disc or lumbar disc disease would not be 
considered part and parcel of the service-connected low back 
disorder, all limitation of low back motion, muscle spasm, 
back pain, weakness, fatigability, and incoordination above 
the lower extremities must be attributed to the service-
connected low back disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  A 40 percent 
rating requires severe limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5292 (1999).  

A 10 percent rating is warranted for lumbosacral strain where 
there is characteristic pain on motion.  A 20 percent rating 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).  

The evidence of record, including medical findings and the 
veteran's testimony, shows that he has considerable low back 
pain.  On VA examination in October 1999, his lumbosacral 
spine demonstrated zero degrees of forward flexion and 5 
degrees of extension.  Range of motion was described as 
extremely restricted in all planes secondary to pain.  In 
view of the reports of low back pathology, the veteran's 
consistent complaints of low back pain, and the decision of 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
requires that consideration be given to functional loss due 
to pain, the Board believes that the limitation of movement 
of the veteran's low back may be accurately characterized as 
severe in degree.  Since that is the case, the veteran's 
service-connected lumbosacral spine disorder warrants a 40 
percent rating under Code 5292 for severe limitation of 
motion of the lumbar spine.  See also 38 C.F.R. §§ 4.40, 4.45 
(1999).  

The 40 percent rating for the veteran's service connected 
lumbosacral spine disorder assigned by this decision is the 
maximum rating assignable under Codes 5292 and 5295.  
However, analogously a 60 percent rating may be assigned for 
the low back disorder if productive of pronounced low back 
disability as distinguished from severe low back disability.  
38 C.F.R. § 4.20, Diagnostic Code 5293.

A 60 percent rating requires low back disability equivalent 
to pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1999).  

The evidence indicates that service-connected low back 
disorder does not produce pronounced low back disability.  As 
such, a 60 percent rating for that disorder is not warranted.  

ORDER

Entitlement to a 40 percent rating for a low back disorder is 
granted, subject to the regulations governing the payment of 
monetary benefits.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

